Exhibit 10.15

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO GUARANTEE AGREEMENT

 

AMENDMENT NO. 1 TO GUARANTEE AGREEMENT (this “Amendment”), dated effective as of
June 29, 2012 (the “Amendment Effective Date”), made by ARES COMMERCIAL REAL
ESTATE CORPORATION, a Maryland corporation (“Guarantor”) having its principal
place of business c/o Ares Management LLC, 2 North LaSalle Street, 9th Floor,
Chicago, IL 60602, in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Buyer”) and any of its parent, subsidiary or
affiliated companies (collectively, “Beneficiary”).

 

RECITALS

 

WHEREAS, pursuant to that certain Master Repurchase and Securities Contract,
dated as of December 14, 2011 (the “Original Repurchase Agreement”) between
Wells Fargo Bank, National Association (as “Buyer”) and ACRC Lender W LLC
(“Seller”), as amended pursuant to Amendment No. 1 to Master Repurchase and
Securities Contract between Buyer, Guarantor, ACRC Holdings LLC (as Original
Guarantor) and Seller dated April 22, 2012 (the “First Amendment”; together with
the Original Repurchase Agreement, as further amended, supplemented or otherwise
modified from time to time, the “Repurchase Agreement”), Seller agreed to sell,
from time to time, to Buyer certain Whole Loans and Senior Interests, each as
defined in the Repurchase Agreement (collectively, the “Purchased Assets”), upon
the terms and subject to the conditions as set forth therein;

 

WHEREAS, in connection with the execution and delivery by the parties thereto of
the First Amendment, Guarantor executed and delivered to Buyer a Guarantee
Agreement dated as of May 22, 2012 (the “Guarantee”); and

 

WHEREAS, Buyer and Guarantor have agreed to amend certain provisions of the
Guarantee as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby agrees with Buyer as follows:

 

1.             Amendment to Guaranty.

 

(a)           Section 9(c) of the Guaranty is hereby amended and restated in its
entirety to read as follows:

 

(b)           Fixed Charge Coverage Ratio.  Commencing on the earlier to occur
of (i) the calendar quarter ending on June 30, 2013, and (ii) the first full
calendar quarter following the calendar quarter in which Guarantor reports
“Loans held for investment” in excess of $200,000,000.00 on its quarterly
consolidated balance sheets, Guarantor shall not permit its Fixed Charge
Coverage Ratio for any Test Period to be less than 1.50 to 1.00, with compliance
to be tested as of the end of each Test Period.

 

--------------------------------------------------------------------------------


 

2.             Limited Effect.  Except as expressly amended and modified by this
Amendment, the Guarantee shall continue to be, and shall remain, in full force
and effect in accordance with its terms; provided, however, that upon the
Amendment Effective Date, each (a) reference to the “Guarantee” in any of the
Repurchase Documents shall be deemed to be a reference to the Guarantee as
amended hereby, and (b) each reference in the Guarantee to “this Agreement”,
this “Guarantee”, “hereof”, “herein” or words of similar effect in referring to
the Guarantee shall be deemed to be references to the Guarantee as amended by
this Amendment.

 

3.             Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

 

4.             Paragraph Headings.  The paragraph headings used in this
Guarantee are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

5.             Governing Law.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS GUARANTEE, THE
RELATIONSHIP OF THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Guarantee Agreement to be duly executed and delivered as of the date first above
written.

 

 

 

Guarantor:

 

 

 

 

 

ARES COMMERCIAL REAL ESTATE CORPORATION, a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Timothy B. Smith

 

 

Name:

Timothy B. Smith

 

 

Title:

Vice President

 

 

 

 

 

Beneficiary:

 

 

 

 

 

WELLS FARGO BANK, N.A., a national banking association

 

 

 

 

 

 

 

By:

/s/ John Nelson

 

 

Name:

John Nelson

 

 

Title:

Managing Director

 

 

 

 

 

 

Acknowledged and Agreed to by:

 

 

 

 

 

 

 

 

Seller:

 

 

 

 

 

 

 

 

ACRC LENDER W LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy B. Smith

 

 

 

 

Name:

Timothy B. Smith

 

 

 

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------